Citation Nr: 1809872	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for hypertension, to include as due to herbicides exposure and as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to September 1969.  He served in the Republic of Vietnam and earned a Bronze Star Medal.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was later transferred to the VA RO in Detroit, Michigan.        

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of the hearing is included in the record.

In January 2015 reopened the Veteran's acquired psychiatric disability claim and remanded both claims for additional development.  In July 2016, the Board again remanded these claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran failed to appear at the VA psychiatric evaluation, and he has not presented good cause for the failure to appear.

2.  The Veteran failed to appear at the VA examination regarding his hypertension, and he has not presented good cause for the failure to appear.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an acquired psychiatric disorder must be denied as a matter of law.  38 C.F.R. § 3.655 (2017).

2.  The claim for entitlement to service connection for hypertension must be denied as a matter of law.  38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims were previously before the Board in July 2016.  The Board remanded the claims to schedule a VA examination for examinations and nexus opinions regarding the Veteran's acquired psychiatric disability and hypertension.  The RO attempted to schedule the examination, but in an August 2016 correspondence the Veteran refused to participate in a new examination and indicated that he did not want to continue the claim process. 

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination scheduled in conjunction with an original or reopened claim, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, in July 2016, the Board found that a VA examination was necessary to determine whether the Veteran's acquired psychiatric disorder or hypertension were related to service.  The claims file further shows that in August 2016, the RO attempted to schedule the Veteran for a VA examination and the Veteran reported that he did not want to pursue his claim.  In August 2016, the RO sent a 
"Duty to Assist" letter to the Veteran asking if he wanted to withdraw his claim or submit additional evidence.  The Veteran did not respond.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 
 
Entitlement to service connection for hypertension is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


